Title: From George Washington to Jacobus Swartwout, 25 February 1781
From: Washington, George
To: Swartwout, Jacobus


                        
                            Sir,
                            New Windsor Feby 25th 1781
                        
                        When his Excelly Governor Clinton left Poughkeepsie to meet the Assembly of this State at Albany, he was
                            pleased to desire me, in case there should be any sudden call for the Militia, to apply in my own name to the Commanding
                            Officers thereof in the vicinity of this Post.
                        I do not know that occasion will require me to use this authority, but as a consideable detachment has
                            marched from the Army at, and in the vicinity of West Point, common prudence points out the expediency of having the
                            Militia of these parts in readiness to give their aid with out loss of time if there shd be a call for them.
                        I have therefore to request that upon firing the Alarm Guns—the Beacons—or any other notice of the enemys
                            movement, you will repair without delay to West Point with the Militia under your Command; & put yourself under
                            the orders of the Officer Commanding there.
                        You will direct your men to come provided with at least Eight days provision. I am Sir &ca,
                        N.B. Colo. Hay decided to assemble his Battn in the neighbourhood of Haverstraw and send detachment to
                            possess the entrance of the Clove near sufferans and the other passes thro’ the Mountains to wait with the remainder in a
                            good position for further orders.
                        
                        
                            Sent also to the colonels of Ulster County, N.Y. and to Brig. Gen. Jacobus Swartwout of Dutchess County,
                            N.Y.
                        
                        
                    